UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended July 31, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from , to Commission File Number 000-30800 THE MOVIE STUDIO, INC. (Exact Name of Registrant as Specified in Charter) Delaware 65-0494581 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 530 North Federal Highway, Ft. Lauderdale, Florida 33301 (Address of Principal Executive Offices) (954) 332-6600 (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesNoX Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNoX Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer, large accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox There were 131,182,473 shares of the Registrant’s $0.0001 par value common stock outstanding as of June 12, 2013. 2 The Movie Studio, Inc. Contents Part I – Financial Information Item 1. Consolidated Financial Statements 4 - 16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II – Other Information Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 22 3 PART I — FINANCIAL INFORMATION Statements in this Form 10-Q Quarterly Report may be “forward-looking statements.” Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on our current expectations, estimates and projections about our business based, in part, on assumptions made by our management. These assumptions are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those risks discussed in this Form 10-Q Quarterly Report, under “Management’s Discussion and Analysis of Financial Condition or Plan of Operation” and in other documents which we file with the Securities and Exchange Commission. In addition, such statements could be affected by risks and uncertainties related to our financial condition, factors that affect our industry, market and customer acceptance, changes in technology, fluctuations in our quarterly results, our ability to continue and manage our growth, liquidity and other capital resource issues, competition, fulfillment of contractual obligations by other parties and general economic conditions. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this Form 10-Q Quarterly Report, except as required by law. Item1.Financial Statements THE MOVIE STUDIO, INC. Table of Contents PAGE Consolidated Balance Sheets5 Consolidated Statements of Operations 6 Consolidated Statements of Cash Flows 7 Notes to Financial Statements8 - 18 4 THE MOVIE STUDIO, INC. (FORMERLY DESTINATION TELEVISION, INC.) Consolidated Balance Sheets July 31, October 31, Assets Current assets Cash $ 19 $ 19 Total current assets 19 19 Property and equipment, net 4,658 6,574 Acquired amortizable intangible assets 655 880 Total assets $ 5,332 $ 7,473 Liabilities and stockholders' deficiency Current liabilities Payroll taxes payable $ 363,735 $ 336,386 Loans payable - related party 2,047,875 1,947,325 Total current liabilities 2,411,610 2,283,711 Long-term debt, net of current portion - - Total liabilities 2,411,610 2,283,711 Stockholders' deficiency Preferred stock, Series B convertible, $.0001 par value; 5,750,000 authorized, issued and outstaning at July 31, 2012 and October 31, 2011, respectively 206,000 206,000 Common stock, $.0001 par value; 200,000,000 shares authorized, 102,355,260 and 102,355,260 shares issued and outstanding at July 31, 2012 and October 31, 2011, respectively 10,236 10,236 Additional paid In capital 6,616,641 6,616,641 Accumulated deficit (9,239,155) (9,109,115) Total stockholders' deficiency (2,406,278) (2,276,238) Total liabilities and stockholders' deficiency $ 5,332 $ 7,473 The accompanying footnotes are an integral part of these financial statements. 5 THE MOVIE STUDIO, INC. (FORMERLY DESTINATION TELEVISION, INC.) Consolidated Statements of Operations Three months ended July 31, Nine months ended July 31, Sales $ - $ - $ - $ - Expenses: Selling, general and administrative expenses 33,964 33,964 101,891 115,391 Consulting - Interest expense 9,116 9,116 27,348 33,900 Total expenses 43,080 43,080 129,239 149,291 Net loss before income taxes (43,080) (43,080) (129,239) (149,291) Income taxes - Net income (loss) $ (43,080) $ (43,080) $ (129,239) $ (149,291) Basic and diluted loss per share: Basic and diluted loss per share: $ - $ - $ - $ - Weighted average number of common shares outstanding, basic and fully diluted 102,355,260 102,355,260 102,355,260 102,355,260 The accompanying footnotes are an integral part of these financial statements. 6 THE MOVIE STUDIO, INC. (FORMERLY DESTINATION TELEVISION, INC.) Consolidated Statements of Cash Flows Nine months ended Julyl 31, Cash flows from operating activities: Net loss $ (129,239) $ (149,291) Adjustment to reconcile net loss to net net cash used by operating activities: Depreciation 2,141 2,141 Changes in operating assets and liabilities: Increase in payables and accrued expenses - 13,500 Increase in accrued interest - related party - 6,552 Increase in payroll taxes payable 27,348 27,348 Net cash used in operating activities (99,750) (99,750) Cash flows from investing activities - - Cash flows from financing activities Proceeds from issuance of common stock - - Proceeds from related party loan to the company 99,750 99,750 Net cash provided by investing activities 99,750 99,750 Net incresase(decrease) in cash - - Cash, beginning of period 19 19 Cash, end of period $ 19 $ 19 The accompanying footnotes are an integral part of these financial statements. 7 THE MOVIE STUDIO, INC. (FORMERLY DESTINATION TELEVISION, INC.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2012 Note 1 – Description of Business Destination Television, Inc. (the "Company") is a Delaware corporation formed in 1961 under the name Magic Fingers, Inc. By amendment of its certificate of incorporation, the Company's name was changed in 1999 to Magicinc.com and in April 2002 to Magic Media Networks, Inc. and in February 2007 to its current title. Through the period ended January 31, 2010, the Company devoted substantially all its efforts to reorganizing its financial affairs and settling its debt obligations. During the fiscal years ended October 31, 2000 and October 31, 2001, the Company was engaged primarily in the planning and development of an interactive network to provide entertainment via the Internet.
